Exhibit 10.1

     
(LOGO) [c56555c5655500.gif]
  Gardner Denver, Inc.
Restricted Stock Units Agreement

                 
RECIPIENT:
  RS UNITS:   GRANT DATE:   VEST DATE   EXPIRATION
 
              DATE:
<<First>> <<Last_Name>>
  <<Shares>>            

This Agreement is made between Gardner Denver, Inc., a Delaware corporation,
having its principal executive office in Quincy, Illinois (the “Company”), and
the undersigned, an employee of the Company or a subsidiary of the Company (the
“Employee”).
WITNESSETH:
     WHEREAS, the Management Development and Compensation Committee of the Board
of Directors of the Company (the “Committee”) desires to benefit the Company by
increasing motivation on the part of the Employee, who is materially important
to the Company, by creating an incentive to remain as an employee of the Company
and to work to the very best of the Employee’s abilities; and
     WHEREAS, to further this purpose, the Company desires to make an Award of
restricted stock units to the Employee under the terms of the Gardner Denver,
Inc. Long-Term Incentive Plan, as amended and restated (the “Plan”); and
     WHEREAS, pursuant to official action of the Committee on
                    , 200___(the “Date of Award”), the Company undertook to
grant the Award contemplated by this Agreement to the Employee.
     NOW, THEREFORE, in consideration of the premises, and of the mutual
agreements hereinafter set forth, it is covenanted and agreed as follows:
1. Grant of Restricted Stock Units. Pursuant to the terms of the Plan the
Employee is hereby awarded restricted stock units covering
                    shares of the Common Stock (the “RS Units”). On any day, the
value of an RS Unit shall equal the Fair Market Value of one share of Common
Stock. All of the RS Units shall be subject to the prohibition on the transfer
of the RS Units and the obligations to forfeit the RS Units to the Company as
set forth in Section 4 paragraph (c) of this Agreement.
2. Effect of the Plan. The RS Units awarded to the Employee are subject to all
of the terms and conditions of the Plan, which terms and conditions are
incorporated herein for all purposes, and of this Agreement together with all
rules and determinations from time to time issued by the Committee and by the
Board pursuant to the Plan. The Company hereby reserves the right to amend,
modify, restate, supplement or terminate the Plan without the consent of the
Employee, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to the Employee
hereunder, and this Award shall be subject, without further action by the
Company or the Employee, to such amendment, modification, restatement or
supplement unless provided otherwise therein. Capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to such terms in the
Plan.
3. Vesting of RS Units. Except as otherwise provided in Section 4 of this
Agreement, the RS Units shall vest pursuant to the provisions of paragraph
(d) of Section 4 of this Agreement, on the third anniversary of the Date of
Award.
4. Restrictions. The Employee hereby accepts the Award of the RS Units and
agrees with respect thereto as follows:
     (a) No Transfer. Unless otherwise determined by the Committee and provided
in this Agreement or the Plan, the RS Units shall not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred except by will or the
laws of descent and distribution. Any attempted assignment of an RS Unit in
violation of this Agreement shall be null and void. The Company shall not be
required to honor the transfer of any RS Units that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the Plan.
     (b) Arbitration. The Company and Employee agree that any claim, dispute or
controversy arising under or in connection with this Agreement (including,
without limitation, any such claim, dispute or controversy arising under any
federal, state or local statute, regulation or ordinance or any of the Company’s
employee benefit plans, policies or programs) shall be resolved solely and
exclusively by binding arbitration. The arbitration shall be held in the city of
St. Louis (or at such other location as shall be mutually agreed by the
parties). The arbitration shall be conducted in accordance with the Expedited
Employment Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect at the time of the arbitration, except that
the arbitrator shall be selected by alternatively striking from a list of five
arbitrators supplied by the AAA. All fees and expenses of the arbitration,
including a transcript if either requests, shall be borne equally by the
parties. If Employee prevails as to any material issue presented to the
arbitrator, the entire cost of such proceedings (including, without limitation,
Employee’s reasonable attorneys’ fees) shall be borne by the Company. If
Employee does not prevail as to any material issue, each party will pay for the
fees and expenses of its own attorneys, experts, witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorney’s fees are recoverable under the Rules). Any action to
enforce or vacate the arbitrator’s award shall be governed by the Federal
Arbitration Act, if applicable, and otherwise by applicable state law. If either
the Company or Employee pursues any

 



--------------------------------------------------------------------------------



 



claim, dispute or controversy against the other in a proceeding other than the
arbitration provided for herein, the responding party shall be entitled to
dismissal or injunctive relief regarding such action and recovery of all costs,
losses and attorney’s fees related to such action. Notwithstanding the
provisions of this paragraph, either party may seek injunctive relief in a court
of competent jurisdiction, whether or not the case is then pending before the
panel of arbitrators. Following the court’s determination of the injunction
issue, the case shall continue in arbitration as provided herein.
     (c) Forfeiture of RS Units. If the Employee terminates service with the
Company prior to the third anniversary of the Date of Award for any reason other
than the Employee’s death or Retirement or Disability, as hereinafter defined,
or if the Employee (or the Employee’s estate) shall initiate a legal proceeding
against the Company other than pursuant to the terms of Arbitration Procedure
described in Paragraph (b) of this Section 4., then the Employee (or the
Employee’s estate, as applicable) shall, for no consideration, forfeit all RS
Units; provided, however, that the Committee or its designee may, in the
Committee’s or the designee’s sole and absolute discretion, as applicable,
provide for the acceleration of the vesting of the RS Units, eliminate or make
less restrictive any restrictions contained in this Agreement, waive any
restriction or other provision of the Plan or this Agreement or otherwise amend
or modify this Agreement in any manner that is either (i) not adverse to the
Employee, or (ii) consented to by the Employee.
     (d) Vesting of RS Units. If the Employee provides continuous, eligible
service to the Company and its Subsidiaries, as determined by the Committee or
its designee, in the Committee’s or the designee’s sole and absolute discretion,
as applicable, until the third anniversary of the Date of Award, the Employee
shall vest in one hundred percent (100%) of the RS Units.
     (e) Retirement, Death or Disability. If, as a result of the Employee’s
death, retirement in accordance with any retirement plan of the Company then in
effect, or Disability, the Employee terminates service with the Company prior to
the third anniversary of the Date of Award, the Employee shall vest in and have
a non-forfeitable right to one hundred percent (100%) of the RS Units. In the
event of death, the RS Units that become vested in accordance with this
paragraph (e) of Section 4 shall be distributed to the Employee’s beneficiary
designated by the Employee on such form and in such manner as may be prescribed
by the Company or, if the Employee fails to designate a beneficiary in
accordance with the foregoing, to the Employee’s surviving spouse or, if there
is no surviving spouse, in equal shares to the Employee’s surviving children or,
if there are no surviving children, to the Employee’s estate.
     (f) Change of Control. If a Change of Control occurs during the term of
this Agreement, the Employee shall vest in and have a non-forfeitable right to
one hundred percent (100%) of the RS Units.
     (g) Rights. RS Units represent an unsecured promise of the Company to issue
shares of Common Stock of the Company as otherwise provided in this Agreement.
Other than the rights provided in this Agreement, the Employee shall have no
rights of a stockholder of the Company until such RS Units have vested and the
related shares of Common Stock have been issued pursuant to the terms of this
Agreement.
     (h) Issuance of Common Stock. The Company will issue to the Employee the
shares of Common Stock underlying the vested RS Units, no later than the 15th
day of the third month following the end of the Company’s fiscal year in which
the RS Units vest pursuant to paragraph (c), (d) or (e) of this Section 4 above.
Evidence of the issuance of the shares of Common Stock pursuant to this
Agreement may be accomplished in such manner as the Company or its authorized
representatives shall deem appropriate including, without limitation, electronic
registration, book-entry registration or issuance of a certificate or
certificates in the name of the Employee or in the name of such other party or
parties as the Company and its authorized representatives shall deem
appropriate.
     (i) Dividend Equivalent Rights. If the Company declares and pays a cash
dividend on shares of Common Stock, then, on the dividend payment date, the
Company will credit to a bookkeeping account in the name of each person who
holds RS Units, an amount equal to the dividend the holder would have received
on the dividend payment date if the shares covered by his or her RS Units (held
on both the dividend record date and the dividend payment date) had been issued
and outstanding. The amount of the cash dividend equivalent credited to an
individual’s account will become vested, if at all, when the corresponding RS
Units become vested and the vested amount of such cash dividend equivalent will
be payable to such individual, subject to applicable tax withholding, no later
than the 15th day of the third month following the end of the Company’s fiscal
year in which the dividend equivalents become vested.
     In the event the shares of Common Stock issued pursuant to this Agreement
remain subject to any additional restrictions, the Company and its authorized
representatives shall ensure that the Employee is prohibited from entering into
any transaction, which would violate any such restrictions, until such
restrictions lapse.
     5. Community Interest of Spouse. The community interest, if any, of any
spouse of the Employee in any of the RS Units shall be subject to all of the
terms, conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring the Employee’s interest in such RS Units to be so forfeited and
surrendered pursuant to this Agreement.
     6. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Employee.
     7. Tax Matters
     (a) The vesting of any RS Units and the related issuance of shares of
Common Stock pursuant to paragraph (h) of Section 4 of this Agreement shall be
subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements (the

 



--------------------------------------------------------------------------------



 



“Required Withholding”). By execution of this Agreement, the Employee shall be
deemed to have authorized the Company to withhold from the shares of Common
Stock issued as a result of the Employee’s vesting in the RS Units, the shares
of Common Stock necessary to satisfy the Employee’s Required Withholding, if
any. The amount of the Required Withholding and the number of shares of Common
Stock required to satisfy the Employee’s Required Withholding, if any, as well
as the amount reflected on tax reports filed by the Company, shall be based on
the closing price of the Common Stock on the day the RS Units vest pursuant to
Section 4 of this Agreement. Notwithstanding the foregoing, the Company may
require that the Employee satisfy the Employee’s Required Withholding, if any,
by any other means the Company, in its sole discretion, considers reasonable.
The obligations of the Company under this Agreement shall be conditioned on such
satisfaction of the Required Withholding.
     (b) The Employee acknowledges that the tax consequences associated with the
Award are complex and that the Company has urged the Employee to review with the
Employee’s own tax advisors the federal, state, and local tax consequences of
this Award. The Employee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Employee
understands that the Employee (and not the Company) shall be responsible for the
Employee’s own tax liability that may arise as a result of this Agreement.
     8. No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the employment of the Employee. For purposes of this
Agreement, employment by a parent or subsidiary of or a successor to the Company
shall be considered to be employment by the Company.
     9. Non-competition, Non-solicitation, and Non-disclosure. The Committee in
its sole discretion, may require the Employee to forfeit immediately, without
consideration from the Company, any portion of the restricted stock
units(including the vested but unissued shares of Common Stock relating to such
portion) which was not vested or issued prior to any of the following events:
(a) the Employee, as individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly, carries on any business, or becomes
involved in any business activity, competitive with the Company or any
subsidiary, in violation of the Company’s Code of Ethics and Business Conduct
(CP-10-002); (b) the Employee solicits or entices any other employee of the
Company or its affiliates to leave the Company or its affiliates to go to work
for any other business or organization which is in direct or indirect
competition with the Company or any of its affiliates, or request or advises a
customer or client of the Company or its affiliates to curtail or cancel such
customer’s business relationship with the Company or its affiliates; or (c) the
Employee fails to abide by the contractual terms of the Employee Non-disclosure
Agreement and/or Invention Assignment Agreement, as applicable, which were
executed in accordance with the Company’s Security of Confidential and
Proprietary Information Policy (CP-10-013) during the Employee’s employment with
the Company; or (c) the Employee solicits.
     10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to its principles of conflict of laws.
     11. Entire Agreement. This Agreement sets forth the entire agreement, and
supersedes all other agreements and understandings, whether oral or written, by
and between the parties relating to the subject matter hereof.
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE RS UNITS SUBJECT TO THIS AWARD
SHALL VEST AND THE RESTRICTIONS RESULTING IN THE FORFEITURE OF THE RS UNIT SHALL
LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF EMPLOYEE’S SERVICE TO THE COMPANY OR
AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED
THE RS UNITS). THE EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT OR THE PLAN SHALL CONFER UPON EMPLOYEE ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF EMPLOYEE’S SERVICE TO THE COMPANY. The Employee
acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Unit Award subject to all of the terms and provisions hereof
and thereof, including the mandatory Dispute Resolution Procedure. The Employee
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of this Agreement and the Plan.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an authorized officer and the Employee has executed this Agreement,
all as of the date first above written.

              GARDNER DENVER, INC.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  EMPLOYEE    
 
       
 
  Signed:    
 
       
 
  Dated:    

 